DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (Reg# 33, 865) on 26 May 2021.

The application has been amended as follows: 

Regarding claim 13:

	A method for determining a spatial orientation of an object, the method comprising: detecting a rotational speed of the object with a first sensor; determining an estimated value for the spatial orientation of the object based on the detected rotational speed and a starting value for the spatial orientation; detecting an acceleration component of the detected acceleration resulting from a rotational movement of the object, based on the detected rotational speed and a given distance of the second sensor from a rotational axis of the rotational movement; determining an acceleration component of the detected acceleration resulting from gravity; correcting the estimated is for fastening to a head of a user.

Regarding claim 19:
	A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for determining a spatial orientation of an object, by performing the following: detecting a rotational speed of the object with a first sensor; determining an estimated value for the spatial orientation of the object based on the detected rotational speed and a starting value for the spatial orientation; detecting an acceleration acting on the object with a second sensor; determining an acceleration component of the detected acceleration resulting from a rotational movement of the object, based on the detected rotational speed and a given distance of the second sensor from a rotational axis of the rotational movement; determining an acceleration component of the detected acceleration resulting from gravity; and correcting the estimated value for the spatial orientation, taking into account the acceleration component resulting from gravity; and determining the distance of the second sensor from the rotational axis, based on an adjustment state of a fastening device, wherein the fastening device is adjustable, and wherein the is for fastening to a head of a user.

Regarding claim 20:
	A device for determining a spatial orientation of an object, comprising: a first sensor for detecting a rotational speed of the object; a second sensor for detecting an acceleration acting on the object; and a processing device that is configured to perform the following: determining an estimated value for the spatial orientation of the object based on the detected rotational speed and a starting value for the spatial orientation; determining an acceleration component of the detect acceleration resulting from a rotational movement of the object, based on the detected rotational speed and a given distance of the second sensor from a rotational axis of the rotational movement; determining an acceleration component of the detected acceleration resulting from gravity; correcting the estimated value for the spatial orientation, taking into account the acceleration component resulting from gravity; and determining the distance of the second sensor from the rotational axis, based on an adjustment state of a fastening device, wherein the fastening device is adjustable, and wherein the is for fastening to a head of a user.

Allowable Subject Matter
Claim(s) 13 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13 (and similarly claims 19, 20, and 23), claim 13 includes subject matter previously objected as allowable. 
Claims 14 – 18 and 21 – 22 depend on one of claims 13 and 20, accordingly, and are therefore similarly allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIHIR K RAYAN/Examiner, Art Unit 2623